Citation Nr: 1426999	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  09-45 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service-connected hypertension.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to service connection for a psychiatric disability, to include depression, to include as secondary to service-connected disabilities.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a bilateral hip disorder.

6.  Entitlement to service connection for a right knee disorder. 

7.  Entitlement to service connection for a foot disorder other than pes planus with plantar fasciitis of the right foot.
REPRESENTATION

Appellant represented by: The American Legion

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. Durham, Counsel

INTRODUCTION

The Veteran served on active duty from November 1975 to November 1980, and from August 1984 to June 1992.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision.

The Board notes that the Veteran was formerly represented by the Disabled American Veterans.  However, the Veteran indicated in a February 2012 statement that he no longer needed Disabled American Veterans to represent him.  In February 2012, Disabled American Veterans submitted a motion to revoke power of attorney based upon the Veteran's request.  A copy of this motion was sent to the Veteran, and he testified at his hearing without a representative.  Additionally, the Veteran indicated in a March 2014 statement that American Legion was no longer his representative, despite the fact that the Veteran's September 2007 appointment of American Legion as his representative was revoked in June 2009 when he appointed Disabled American Veterans as his representative.  As such, the Board acknowledges that the Veteran is currently unrepresented based upon his request.  

These issues were remanded by the Board for further development in July 2013.  The Board's remand instructions have been complied with in respect to the issue not being remanded in this determination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

The Board notes that the issue of entitlement to service connection for uncontrolled urination as secondary to hypertension and drugs taken therefore and entitlement to service connection for a back disorder were also remanded by the Board in July 2013.  In an October 2013 rating decision, the RO granted  service connection for spondylosis of the lumbar spine L5-S1 and polyuria (claimed as uncontrolled urination, secondary to hypertension/medication for hypertension).  This decision was a complete grant of benefits with respect to these issues of service connection.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, these issues of service connection are no longer on appeal. 

In an October 2013 rating decision, the RO also granted service connection for pes planus with plantar fasciitis of the right foot and assigned a 30 percent evaluation, effective October 1, 2007.  However, the issue of entitlement to service connection for a foot disorder other than pes planus with plantar fasciitis of the right foot is still for consideration before the Board.  As such, the issue has been recharacterized accordingly. 

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction in accord with 38 C.F.R. § 20.1304.  

The Veteran testified at a Central Office before the undersigned Veterans Law Judge (VLJ) in Washington, D.C. in December 2012.  A transcript of this hearing has been associated with the claims file. 

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) (2012) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ explained the issues on appeal during the hearing.  Significantly, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In January 2014, the Veteran's request to advance his appeal on the docket was denied. 

This appeal was processed using the Veterans Benefits Management System and the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The Board notes that the Veteran reported in a February 2008 statement that he had urinary issues since having a Foley catheter placed by VA in October 2007.  In the November 2009 substantive appeal, the Veteran reported that he had eye problems due to his high blood pressure.  In addition, the Veteran raised the issues of entitlement to service connection for headaches, dizziness, a bilateral ankle disability, a gastrointestinal disorder manifested by constipation, and a sensory disturbance affecting the extremities as secondary to his service-connected hypertension.  See BVA hearing transcript.  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to TDIU; entitlement to service connection for a psychiatric disability, to include depression, as secondary to service-connected disabilities; entitlement to service connection for a left knee disorder; entitlement to service connection for a right knee disorder; entitlement to service connection for a bilateral hip disorder; and entitlement to service connection for a foot disorder other than pes planus with plantar fasciitis of the right foot are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hypertension is manifested by a diastolic pressure that is predominantly less than 120.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for hypertension have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.104, Diagnostic Code 7101 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 
	
VCAA letters dated in January 2008 and November 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  These letters informed him of the additional information or evidence that was needed to support his claim, and asked him to send any information or evidence in his possession to VA.  See Pelegrini II, at 120-121.  Additionally, these letters discussed how appropriate disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA medical and Social Security 
Administration (SSA) records are in the file.  All records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The Veteran was provided a VA hypertension examination in September 2013.  There is no evidence indicating that there has been a material change in the severity of his hypertension since he was last examined.  See 38 C.F.R. § 3.327(a) (2013).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board finds this examination report to be thorough and consistent with contemporaneous medical records.  The examination in this case is adequate upon which to base a decision with regard to this claim.  See 38 C.F.R. § 4.2 (2013); see also Barr, supra.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2013).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2013).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

An evaluation of 20 percent is currently assigned to the Veteran's hypertension under Diagnostic Code 7101. 

Under Diagnostic Code 7101, a 10 percent evaluation is provided when evidence demonstrates diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, and a minimum of 10 percent is also assigned when there is a history of diastolic blood pressure of predominantly 100 or more and continuous medication is required for control.  A 20 percent evaluation is warranted for hypertension with diastolic pressure predominantly 110 or more, or; systolic pressure is 200 or more.  A 40 percent evaluation is warranted for hypertension with diastolic pressure predominantly 120 or more.  A maximum schedular evaluation of 60 percent is assigned when there is diastolic pressure predominantly 130 or more.  

The Veteran underwent a VA examination in December 2008.  It was noted that he was on Nifedipine, Lisinopril, Labetalol, and Hydrochlorothiazide 25 with good results without side effects.  He denied any chest pains, lightheadedness, dizziness, or blackouts at that time.  His blood pressure was recorded at 161/98, 158/100, and 164/114.

The Veteran underwent another VA examination in September 2013.  The examiner reviewed the claims file.  At this examination, his blood pressure was recorded as 147/99, 153/94, and 136/89.  It was noted that the Veteran does not have any other pertinent physical findings, complications, conditions, signs, or symptoms related to this condition.  It was also noted that the Veteran's hypertension or isolated systolic hypertension does not impact his ability to work.  The examiner diagnosed the Veteran with hypertension with minimal functional limitation from side effects of
medications.  The Veteran reported that he experienced dizziness upon waking up and increased back pain.

The Board has also reviewed the Veteran's VA treatment records.  These records do not reflect a diastolic pressure predominantly 120 or more.

In order for the Veteran's disability to warrant an increased rating, it must meet the criteria of at least a 40 percent rating.  There is no indication in the December 208 or September 2013 VA examination reports, or in any other medical evidence of record, that the Veteran has demonstrated a diastolic pressure of predominantly 120 or more.  As such, a higher rating is not warranted under Diagnostic Code 7101.  

The Board has reviewed the remaining diagnostic codes relating to diseases of the heart but finds Diagnostic Code 7101 is the most appropriate diagnostic code to apply in this case.  See 38 C.F.R. § 4.104, Diagnostic Codes 7000-7123 (2013).  
The Board notes that the Veteran asserted in November 2009 that he should have been rated higher for his hypertension when he had a stroke in 2003 due to his hypertension and when he was hospitalized in the ICU for 6 days in 2004 due to complications from hypertension.  However, the Veteran was denied service connection separately for a cerebrovascular accident in a December 2010 rating decision.  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding of either the RO or the Board that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet.App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.  

The first Thun element is not satisfied here.  The Veteran's service-connected hypertension is manifested by elevated blood pressure.  The diagnostic code in the rating schedule corresponding to disabilities of the heart provides disability ratings on the basis of elevated blood pressure.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).  Given the ways in which the rating schedule contemplates hypertension, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  To the extent that the Veteran reports he experiences back pain, it is noted that he is separately rated for a disability of the spine.  In addition, other disorders the Veteran asserts are related to his hypertension, which have not yet been adjudicated, have been referred to the RO for adjudication.  In short, there is nothing exceptional or unusual about the Veteran's service-connected hypertension because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

In summary, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against the claim for an increased rating, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings is not for application.  Hart, supra.


ORDER

Entitlement to an evaluation in excess of 20 percent for service-connected hypertension is denied.


REMAND

Additional development is needed prior to the adjudication of these claims.

With respect to the Veteran's claim for entitlement to service connection for a bilateral hip disorder, the Veteran testified that he thought the arthritis was in his hips the whole time.  In a November 2008 statement, he reported that running in the military resulted in pain of the hips.  

In an April 2008 VA neurology treatment record, it was noted that x-rays showed more than expected degenerative joint disease in his hips for his age.  In an August 2008 hospital discharge summary completed in connection with his left total hip arthroplasty, it was noted that the Veteran had a 20-year history of hip pain.  

In September 2013, the Veteran underwent a VA examination.  Upon examination of the Veteran and review of the claims file, the Veteran was diagnosed with bilateral hip degenerative joint disease.  Later in September 2013, a VA medical opinion was obtained.  The physician reviewed the claims file and determined it is less likely than not that the Veteran's claimed bilateral hip conditions were incurred, caused by or aggravated beyond their normal and natural aging process by his times in military service.  The physician noted that the active duty and presumptive period medical records were silent for bilateral hip conditions.  The VA medical records, 1997 thru 2003, were silent for bilateral hip conditions.  Radiographic hip changes were first noted on 12 September 2005 radiographs.  The report was read as: 'multiple views of the right hip joint including pelvis shows no definite acute fracture or bone destruction.  No dislocation is seen.  There is a moderately severe degenerative osteoarthritic change of both hip joints.  The soft tissues are unremarkable.  Both SI joints appear normal.  There are phleboliths noted in the pelvises.  However, this objective finding was 25 years after the Veteran's separation from the service.  The 23 June 2008 radiographs reported 'Comparison is made to prior study of the right hip from 9/21/05.  There is moderate to severe narrowing of the bilateral hip joints with subchondral cyst and sclerosis.  There is no evidence of acute fracture or dislocation.  The remaining osseous structures and soft tissues are unremarkable.  The impression was 'bilateral degenerative osteoarthritis.'  The 04 September 2013 radiograph report stated 'the patient is again noted to be status post bilateral hip arthroplasty with no lucency seen surrounding the orthopedic hardware to suggest loosening or infection. Heterotopic bone formation surrounding the left hip arthroplasty is unchanged as are multiple small pelvic phleboliths.  The fat planes are well maintained.  The SI joints are intact'.  The impression was 'stable left hip arthroplasty'.  Therefore, it is less likely than not that the Veteran's claimed bilateral hip condition incurred, caused by or aggravated beyond its normal and natural aging process.  The physician opined it is at least as likely as not that the Veteran's bilateral hip condition is consistent with his normal and natural aging process.  The examiner noted that the Veteran had total hip replacement surgery in 2008 (left) and 2009 (right).  Overall, the Veteran's past orthopaedic history is consistent with a normal aging process.  Therefore, the examiner opined that the lapse in time of hip pain complaints (2005) indicates that the hip degenerative process was consistent with a normal and natural aging process.  Thus, it is less likely than not that the Veteran's bilateral hip conditions incurred, caused by or aggravated beyond the natural and normal aging process.  

While the examiner determined that it is less likely than not that the Veteran's claimed bilateral hip conditions were incurred, caused by or aggravated beyond their normal and natural aging process by his times in military service, the examiner did not address whether it is possible that this natural aging process occurred during his time in the military, thus rendering the onset of this disability in service.  As such, this issue must be remanded once again in order to obtain an adequate opinion and rationale. 

With respect to the claim for entitlement to service connection for a psychiatric disability, to include depression, a November 26, 2008, compensation and pension examination for mental disorders report was obtained upon remand.  In the July 2013 remand, the Board specifically requested that, if the RO/AMC determines that this examination is not adequate to adjudicate the claim, a new VA examination should be ordered. 

Upon review of this examination, the Board finds that this examination is not adequate for adjudication purposes.  Specifically, the examiner determined that the Veteran's mental disorder is less likely than not caused by or a result of medications for hypertension.  The examiner noted that diagnosis, medical opinion, and rationale are based on DSM-IV criteria, the Veteran's claims file, and the current examination.  The examiner found that it appears to be more likely than not that the Veteran's symptoms of depression are caused by events preceding his military service.

While the examiner determined that the Veteran's symptoms of depression preceded his military service, the examiner did not fully address in-service aggravation.  Additionally, the examiner did not discuss whether the Veteran's hypertension or medications taken for hypertension  aggravated his psychiatric disability.  Further, in an October 2007 statement, the Veteran raised the issue of service connection for his psychiatric disorder as secondary to back and foot disabilities, a theory which was not addressed by the examiner.  As such, the Board finds that this claim must be remanded in order to obtain a medical opinion as to whether the Veteran's psychiatric disability was caused or aggravated by his military service, his service-connected hypertension, medication taken for his hypertension, his service-connected pes planus with plantar fasciitis of the right foot, or his service-connected lumbar spine disability.    

With regard to the Veteran's claim for entitlement to service connection for a foot disorder other than pes planus with plantar fasciitis of the right foot, the Veteran underwent a VA examination in December 2008.  At this examination, he was diagnosed with bilateral plantar plantar fasciitis, bilateral pes planus, and bilateral heel spurs.

Additionally, the Veteran underwent a VA examination in September 2013.  The examiner reviewed the claims file and noted that the Veteran had hallux valgus of the left foot, plantar fasciitis, degenerative joint disease of the first MTP (bilateral), and acquired pes planus bilaterally.  The examiner determined that it is less likely as not that hallux valgus and degenerative joint disease of the first MTP were a result of or caused by service because service treatment records are silent for these conditions which were diagnosed many years after service.  It is as likely as not that the acquired pes planus was caused by or a result of service because enlistment physical was silent for such and the service treatment records documented pes planus in 1991.  It is as likely as not the plantar fasciitis is caused by or a result of service because pes planus is a recognized cause of plantar fasciitis.

The examiner also diagnosed the Veteran with heel spur of the right foot, acquired pes planus, plantar fasciitis of the right foot, and degenerative joint disease first MTP.  The examiner determined that heel spur and degenerative joint disease first MTP are less likely as not caused by or a result of service, because service treatment records were silent for these conditions diagnosed many years after service.  It is as likely as not that the acquired pes planus was caused by or result of service because enlistment physical was silent for and service treatment records documented pes planus in February 1993 (within a year of separation).  It is as likely as not the plantar fasciitis is caused by or a result of service because pes planus is a recognized cause of plantar fasciitis.

Upon review of the September 2013 examination report, the Board finds that it is unclear whether the Veteran has plantar fasciitis of the left foot.  In the examination report, symptoms were described with regard to plantar fasciitis of the right foot.  However, under the diagnoses section, plantar fasciitis was noted with respect  to both feet.  As the Veteran was only granted service connection for right foot plantar fasciitis, the issue of left foot plantar fasciitis must still be considered.

Moreover, with regard to the Veteran's right foot heel spur, degenerative joint disease first MTP bilaterally, and hallux valgus of the left foot, the September 2013 examiner did not relate these disabilities to the Veteran's service because service treatment records were silent for these conditions which were diagnosed many years after service.  The Board finds this rationale to be inadequate.  It appears that the examiner based the rationale primarily on a lack of documented treatment during service.  In this regard, the Board notes the decision in Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006), wherein the United States Court of Appeals for the Federal Circuit determined that the Board erred in finding that service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.  As such, this issue must be remanded once again in order to obtain an adequate rationale for the opinions expressed in the September 2013 VA examination report and to determine whether or not the Veteran has plantar fasciitis of the left foot.

With respect to the Veteran's claims for service connection for left and right knee disorders, the Veteran underwent a VA examination in September 2013 and a VA medical opinion was obtained later that month.  In the September 4, 2013, VA examination report, the Veteran was noted as having bilateral knee degenerative joint disease and left knee bipartite patella.  The examiner determined that it is less likely as not the bipartite left patella is caused by or a result of or aggravated beyond natural progression by service of any other knee condition because it is developmental and because of lack of medical nexus.   

In the September 30, 2013, VA medical opinion report, the physician determined it is less likely than not that the Veteran's claimed left or right knee condition was incurred, caused or aggravated beyond its normal and natural aging process by his times in military service.  The examiner noted that the active duty and presumptive period medical records were silent for left or right knee conditions.  The Veteran was diagnosed with mild change in the joint structures of the disease of the knees in 2009.  The examiner opined that the lapse in time of knee pain complaints (2009) indicates that the mild changes in the knee structure were consistent with a normal and natural aging process.  Thus, it is less likely than not that the Veteran's left and right knee conditions incurred, caused by or aggravated beyond the natural and normal aging process.  

The September 2013 VA medical opinion appears to be based, at least in part, on the examiner's finding that the active duty and presumptive period medical records were silent for left or right knee conditions.  However, in rendering this opinion, the examiner failed to discuss the fact that the Veteran complained of a burning sensation in his right knee in June 1990 and was diagnosed with patella-femoral syndrome, and he reported that daily running will hurt his knees in September 1991.  As such, these issues must be remanded once again in order to obtain an adequate opinion and rationale.

With regard to TDIU, the Board finds that the issue is inextricably intertwined with the claims for service connection.  Accordingly, action on the TDIU issue will be deferred.  

Finally, as secondary service connection is now raised with respect to additional issues on appeal, the Veteran should be given proper notice of the requirements for establishing secondary service connection according to 38 C.F.R. § 3.310.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a secondary service connection claim under 38 C.F.R. § 3.310. 

2. Arrange for the Veteran's entire claims file to be returned to the VA examiner who conducted the September 4, 2013, VA hip examination.  The VA examiner should be requested to review the claims file.  

a. After reviewing the file, the examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral hip disorder began in or is related to active service.  If it is determined that the Veteran's hip disorder is due to the natural aging process, the examiner still must provide an opinion as to whether it is at least as likely as not that the onset of this disorder was in service or is related to service. In this regard, it is noted that the Veteran reported that he was overweight in service and therefore had to run a lot.

b. Provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral hip disorder is due to OR aggravated (i.e., worsened) beyond the natural progress by his service-connected hypertension or medication taken therefore.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's hip disorder prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected hypertension or medications taken therefore.

If the September 4, 2013, VA examiner is unavailable, have another clinician review the Veteran's claims file and provide the requested opinion.

A complete rationale must be provided for any opinions expressed.  If further examination is required, such should be scheduled.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

3. Arrange for the Veteran's entire claims file to be returned to the VA examiner who conducted the September 4, 2013, VA foot examination.  The VA examiner should be requested to review the claims file.  After reviewing the file, the examiner should respond to the following questions:

a. Determine whether or not the Veteran has plantar fasciitis and a heel spur of the left foot.  

b. Reconcile any findings with regard to feet diagnoses that are contrary to those found in the December 2008 VA examination report. 

c. Then, provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's right foot heel spur, left foot heel spur (if it is determined that he has this disability), degenerative joint disease first MTP bilaterally, hallux valgus of the left foot, and plantar fasciitis of the left foot (if it is determined he has this disability) began in or are related to his active service.  

A lack of documented treatment during service is not sufficient to serve as a complete rationale. 

d. Provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's right foot heel spur, left foot heel spur (if it is determined he has this disability), degenerative joint disease first MTP bilaterally, hallux valgus of the left foot, and plantar fasciitis of the left foot (if it is determined he has this disability) is due to OR aggravated (i.e., worsened) beyond the natural progress by his service-connected pes planus with plantar fasciitis of the right foot.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's foot disorder(s) prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability. 

A complete rationale must be provided for any opinions expressed.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the September 4, 2013, VA examiner is unavailable, have another clinician review the Veteran's claims file and provide the above requested opinions.  If further examination is required, such should be scheduled. 

4. Arrange for the Veteran's entire claims file to be returned to the VA examiner who conducted the September 4, 2013, VA knee examination.  The VA examiner should be requested to review the claims file.  After reviewing the file, the examiner is asked to respond to the following:

a. Diagnose all current left and right knee disabilities. 

b. With respect to bipartite patella of the left knee, address whether it is a congenital or developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)]. 

c. If it is a congenital or developmental defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in active duty that resulted in additional disability of the knee.

d. If it is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that bipartite patella of the left knee pre-existed active service. 

e. If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that pre-existing bipartite patella of the left knee WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.

f. If any responses above are negative, provide an opinion as to whether bipartite patella of the left knee, at least as likely as not (a probability of 50 percent or greater), began in or is related to active service

g. With respect to disorders of either knee, other than bipartite patella, state whether it is at least as likely as not (a probability of 50 percent or greater) that each disorder began in or is related to active service. 
h. Provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral knee disorders are due to OR aggravated (i.e., worsened) beyond the natural progress by his service-connected hypertension or medication taken therefore.  If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's knee disorder(s) prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected hypertension or medications taken therefore.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the September 4, 2013, VA examiner is unavailable, have an appropriate clinician review the Veteran's claims file and provide the above requested opinions.  If further examination is required, such should be scheduled.

A complete rationale must be provided for any opinions expressed.  

5. Schedule the Veteran for an appropriate VA examination for his claim for service connection for a psychiatric disability, to include depression.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed psychiatric disability.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should respond to the following questions:

a. Diagnose the Veteran with all psychiatric disabilities.  

b. State whether it is clear and unmistakable (obvious, manifest, and undebatable) that any psychiatric disability pre-existed active service.  

c. If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing psychiatric disability WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  

d. As to any psychiatric disabilities determined to not preexist service, provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that these disabilities began in or are related to active service.  

e. Provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that any psychiatric disability was caused or aggravated by the Veteran's hypertension, medications taken for hypertension, pes planus with plantar fasciitis of the right foot, or spondylosis lumbar spine at L5-S1.

A complete rationale must be provided for any opinions expressed.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

6. Conduct any additional development deemed necessary based on the receipt of any new evidence.  Then, the RO/AMC should readjudicate the claims.  In particular, the RO should review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC) was issued.  If the benefits sought remain denied, the Veteran should be provided a SSOC.  After the Veteran has been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that his cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2013).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


